Citation Nr: 1736809	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  16-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the anatomical loss of the right eye.  

3.  Entitlement to service-connection for an acquired psychological disorder, to include schizophrenia, major depressive disorder, psychosis, and substance abuse.  

4.  Entitlement to service connection for the residual disability from in-service heat exhaustion.  

5.  Entitlement to service-connection for a lumbar spinal disorder.  

6.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing on his June 2016 substantive appeal.  As videoconference hearings are scheduled at the RO, a remand to that office is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

